DETAILED ACTION
This office action is in response to the communication received April 20, 2022 concerning application number 16/982,410.
The amendments of claims 1-3, 6, and 9-11 as well as the addition of claims 14-20 and the cancellation of claim 5 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous 35 USC 112(a) and 35 USC 112 (b) rejections are withdrawn in response to amendments to the claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as Yevmenenko et al. (US 2016/0199569), was brought below into rejections below to address amendments related to the apertures.

Specification
The disclosure is objected to because of the following informalities: “a flat surface distal of the second peripherally disposed distal aperture” does not appear within the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger et al. (US 2008/0262465) in view of and further in view of Yevmenenko et al. (US 2016/0199569).
Regarding claim 1, Zinger discloses a liquid transfer device configured for use with each of an infusion liquid container 10 containing an infusion liquid and having an intravenous administration port 11 for administering the infusion liquid (see Fig. 1, para. 17), a vial 19 containing a medicament additive sealed by a vial stopper (see para. 17), an infusion set including an IV Port spike and a connector for administration purposes to a patient (see para. 20), the liquid transfer device comprising: a monolithic trifurcated connector body defining a barrel 27 at a first end thereof, a single IV spike 22 at a second end thereof and a vial adapter lumen 31 at a third end thereof (see Figs. 1, 2A; para.  17, vial adapter lumen connects to vial adapter such that fluid from vial can flow through lumen); an IV port 43 connected to the barrel and configured to sealingly receive the IV port spike of the infusion set (see Fig. 2C, para. 20); a vial adapter 18 comprising part of the vial adapter lumen (vial adapter lumen also includes lumen in vial adapter that connects to vial adapter lumen portion in trifurcated connector body) and configured to telescopically mount on the vial (see para. 17), the vial adapter including a vial spike fluidly connected with the lumen and configured to puncture the vial stopper upon mounting of the vial adapter onto the vial for flow communication therewith, and the single IV spike being configured to sealingly insert into the intravenous administration port of the infusion liquid container (see Fig. 4A, para. 6). 
Zinger does not specifically teach the single IV spike having: a first IV spike lumen fluidly connected at a proximal end thereof with only the vial adapter lumen via the trifurcated body, the first IV spike lumen having a first peripherally disposed distal aperture; and a second IV spike lumen fluidly connected a proximal end thereof with only the IV port via the trifurcated connector body, the second IV spike lumen having a second peripherally disposed distal aperture; thereby separating fluid communication between the vial adapter and the single IV spike from fluid communication between the IV port and the single IV spike while enabling initial introduction of the medicament additive from the vial to the infusion liquid container through the vial adapter and the first IV spike lumen for mixing the infusion liquid to form a medicated infusion liquid, and enabling subsequent administration of the medicated infusion liquid to a patient from the infusion liquid container through the second IV spike lumen and the IV port to the infusion set, the first IV spike lumen extending further distally than the second IV spike lumen, and the first peripherally disposed distal aperture and the second peripherally disposed aperture are non-overlapping longitudinally. 
Yevmenenko discloses a liquid transfer device comprising a trifurcated connector body defining a barrel at a first end, a single IV spike 12/60 at a second end thereof and a lumen 28 at a third end thereof that is connected to an injection component connectable to injection point 18 at end of lumen (see Figs. 7, 8), the single IV spike being configured to sealingly insert into an intravenous administration port of the infusion liquid container (see Fig. 7), the single IV spike having: a first IV spike lumen 32 connected at a proximal end thereof within only the lumen at the third end via the trifurcated connector body, the first IV spike lumen having a first peripherally disposed distal aperture (see Figs. 7, 8, aperture of lumen at sharp end of spike); and a second IV spike lumen 26 fluidly connected at a proximal end thereof within only the IV port via the trifurcated connector body, the second IV spike lumen having a second peripherally disposed distal aperture (see Fig. 4, aperture of lumen at sharp end of spike), the first IV spike lumen extending further distally than the second IV spike lumen, (see Fig. 7, lumen 32 ends at the point of spike while lumen 26 ends earlier than the distance of the point of spike), the first peripherally disposed distal aperture and the second peripherally disposed distal aperture are non-overlapping longitudinally such that there is a distance separating them (see Figs. 1, 7, 8); thereby separating fluid communication between the lumen at the third end and the single IV spike from fluid communication between the IV port and the single IV spike while enabling initial introduction of the medicament additive from the injection component to the infusion liquid container and the first IV spike lumen for mixing with the infusion liquid to form a medicated infusion liquid (see Figs. 7, 8, para. 41, fluid is injected into lumen 28 at injection port 18, enters fluid container 102 containing fluid, allowing fluid from injection port to mix with fluid in the container and then subsequently be administrated to patient via infusion port outlet 20). Yevmenenko additionally discloses a flat surface distal of the second peripherally disposed distal aperture (see Fig. 8, flat surface adjacent “14.” It would have been obvious to a person having ordinary skill in the art before the effective filing date to add the lumens and related spike configuration, including positioning of apertures, of Yevmenenko for related mixing before infusion liquid is administered to patient to the liquid transfer device of Zinger in order to ensure mixing of fluids before administration, as fluids would have to travel into the IV bag before and forced to mix before being administered.
Regarding claim 2, teachings of Zinger and Yevmenenko are described above and these references as combined above would result in the first IV spike lumen directly and continuously fluidly connected with the vial adapter lumen and the infusion liquid container (see rejection of claim 1, first IV lumen would be between infusion liquid container and vial adapter lumen).
Regarding claim 3, teachings of Zinger and Yevmenenko are described above and these references as combined above would result in the second IV spike lumen directly and continuously fluidly connected with the IV port and the infusion liquid container  (see rejection of claim 1, second IV lumen would be between infusion liquid container and IV port).
Regarding claim 4, teachings of Zinger and Yevmenenko are described above and the IV port is capable of being permanently secured the barrel (see Fig. 2C, IV port can be left permanently on the barrel).
Regarding claim 9, Zinger discloses a method of using a liquid transfer device having a monolithic trifurcated connector body defining a barrel 27 at a first end thereof, a single IV spike 22 at a second end thereof and a vial adapter lumen 31 at a third end thereof (see Figs. 1, 2A; para.  17, vial adapter lumen connects to vial adapter such that fluid from vial can flow through lumen); the method comprising: mounting a vial adapter comprising the vial adapter lumen onto a vial containing a medicament additive and piercing a stopper of the vial with a vial spike of the vial adapter fluildly connected with the vial adapter lumen (see Figs. 1, 2A; para. 17); piercing an administration port of an infusion liquid container containing an infusing liquid with the IV spike (see Fig. 4B, para. 18); adding the medicament additive within the vial to the infusion liquid within the infusion liquid container to obtain a medicated infusion liquid via the vial adapter lumen and the IV spike  (see para. 17-18 , 21) and inserting an IV port spike of an infusion set into an IV port of the liquid transfer device (see para. 20), the port being connected to the IV spike, thereby fluidly connecting the infusion set with the infusion liquid container for administration of the medicated infusion liquid to a patient (see para. 17, 18, 20-21).
Zinger does not specifically disclose adding the medicament additive via a first IV spike lumen of the IV spike, the first IV spike lumen being fluidly connected at a proximal end thereof with the vial adapter lumen and having a first peripherally disposed distal aperture proximate a distal end of the IV spike and the IV port being fluidly connected to a second IV spike lumen of the IV spike, wherein the second IV spike lumen is fluidly connected at a proximal end therefor with the IV port and having a second peripherally disposed distal aperture proximate the distal end of the IV spike, thereby fluidly connecting the infusion set with the infusion liquid container. 
Yevmenenko discloses a liquid transfer device comprising a trifurcated connector body defining a barrel at a first end, a single IV spike 12/60 at a second end thereof and a lumen 28 at a third end thereof that is connected to an injection component connectable to injection point 18 at end of lumen (see Figs. 7, 8), the single IV spike being configured to sealingly insert into an intravenous administration port of the infusion liquid container (see Fig. 7), the single IV spike having: a first IV spike lumen 32 connected at a proximal end thereof within only the lumen at the third end via the trifurcated connector body, the first IV spike lumen having a first peripherally disposed distal aperture  proximal the distal end of the IV spike and fluidly connected at a proximal end thereof with the lumen at the third end connecting to the injection point (see Figs. 7, 8, aperture of lumen at sharp end of spike); and a second IV spike lumen 26 fluidly connected at a proximal end thereof with the IV port via the trifurcated connector body, the second IV spike lumen having a second peripherally disposed distal aperture proximate the distal end of the IV spike (see Fig. 4, aperture of lumen at sharp end of spike), the first IV spike lumen extending further distally than the second IV spike lumen such that the first peripherally disposed distal aperture is distally spaced from the second peripherally disposed distal aperture along the IV spike (see Fig. 7, lumen 32 ends at the point of spike while lumen 26 ends earlier than the distance of the point of spike), the first peripherally disposed distal aperture and the second peripherally disposed distal aperture are non-overlapping longitudinally such that there is a distance separating them (see Figs. 1, 7, 8); thereby separating fluid communication between the lumen at the third end and the single IV spike from fluid communication between the IV port and the single IV spike while enabling initial introduction of the medicament additive from the injection component to the infusion liquid container and the first IV spike lumen for mixing with the infusion liquid to form a medicated infusion liquid (see Figs. 7, 8, para. 41, fluid is injected into lumen 28 at injection port 18, enters fluid container 102 containing fluid, allowing fluid from injection port to mix with fluid in the container and then subsequently be administrated to patient via infusion port outlet 20). It would have been obvious to a person having ordinary skill in the art before the effective filing date to add the lumens and related spike configuration, including positioning of apertures, of Yevmenenko for related mixing before infusion liquid is administered to patient to the liquid transfer device of Zinger in order to ensure mixing of fluids before administration, as fluids would have to travel into the IV bag before and forced to mix before being administered.
Regarding claim 10, teachings of Zinger and Yevmenenko are described above and, combined, disclose the first IV spike lumen extends further distally than the second IV spike lumen, whereby the first peripherally disposed distal aperture is distally spaced form the second peripherally disposed distal aperture along the IV spike. 
Regarding claim 14, teachings of Zinger and Yevmenenko are described above and Zinger further discloses the vial adapter is detachable (see Fig. 1, para. 17, vial adapter can be attached/detached via luer lock). 
Regarding claim 15, teachings of Zinger and Yevmenenko are described above yet do not specifically disclose the first peripherally disposed distal aperture distally separated from the second periopherally disposed distal aperture by at least about 1.0 mm. 
However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Zinger and Yevmenenenko combined disclose the first peripherally disposed distal aperture and the second peripherally disposed distal aperture non-overlapping longitudinally such that there is a distance separating them. As such, the only difference between the prior art and the claims seems to be a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device of Zinger and Yevmenenko, as fluids would be discharged at a higher area via the first aperture and return, after being mixed within the infusion liquid container, distally into the second aperture, therefore the claimed device is not patentably distinct.
Regarding claim 16, teachings of Zinger and Yevmenenko are described above and as described above, additionally disclose discloses a flat surface distal of the second peripherally disposed distal aperture (see rejection of claim 1 above).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 11-13 and 17-20 are allowable.
The closest prior art found is Zinger and Wallen, which do not disclose the required plunger and plunger tube required by claims 6, 11, and 17. In Applicant’s invention, the plunger tube is slidably engaged with the barrel via a sealing member such that it can slide within the barrel while creating an air-tight seal between the plunger tube and interior sidewall of the barrel, such that withdrawal of the plunger creates a vacuum in the barrel chamber, resulting in a pressure difference relative to the infusion liquid container, thereby pulling fluid into the barrel chamber (see para. 34 of originally filed specification). While Shemesh (US 2014/0102552) discloses a plunger element 34 in the form of a plunger tube within a barrel, the plunger element sliding within the barrel into a non-blocking position where it does not block vial port flow between a bag spike port and a vial port and a blocking position where it blocks flow between the bag spike port and the vial port. In Shemesh, the plunger element is in the blocking position when it blocks a vial port opening 36 and vent port flow opening 38, both openings being on the side of lumen 32, such that when the tube is positioned in such a way next to the openings, the openings are blocked on the side of the tube. As Zinger and Wallen do not disclose the opening of the second IV spike lumen on the side of the barrel but below the barrel (see Fig. 2C of Zinger), one of ordinary skill in the art would not have combined teachings of a plunger and plunger tube blocking side barrel openings of Shemesh with teachings of Zinger and Wallen. No other prior art was found to address this deficiency.
Claims 7-8, 12-13, and 18-20 as dependents of either claims 6, 11, or 17, are allowable for the same reasons as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cederschiold et al. (US D703,812), disclosing a coupling device having a piercing member with two apertures and Hanner et al. (US 2014/0150911), disclosing an infusion adapter for drug transfer assembly having a spike with two apertures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781